                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

JERRY WINGO                                                                             PLAINTIFF

v.                                  No. 6:18-CV-6082-RTD

NATIONAL CONGRESS OF EMPLOYERS
and UNIFIED LIFE INSURANCE COMPANY                                                  DEFENDANTS

                                             ORDER

       Now before the Court is Plaintiff’s Motion to Dismiss (ECF No. 17) seeking to dismiss

this case with prejudice. Plaintiff represents that all issues have been resolved and that Defendants

do not oppose the dismissal. The Court finds that dismissal on these terms is proper. IT IS

THEREFORE ORDERED that the motion (ECF No. 17)) is GRANTED and this case is

DISMISSED WITH PREJUDICE.

          IT IS SO ORDERED this 1st day of March 2019.


                                                      /s/ Robert T. Dawson
                                                      ROBERT T. DAWSON
                                                      SENIOR U.S. DISTRICT JUDGE
